        Case 1:20-cv-10671-JSR Document 46 Filed 02/12/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
THE DASH GROUP LLC,                 :
                                    :                   20-cv-10671 (JSR)
                                    :
        Petitioner,                 :
                                    :                   ORDER
                -v-                 :
                                    :
JPMORGAN CHASE and EDWYNA W         :
BROOKS d/b/a EW BROOKS BOOKS        :
LLC,                                :
                                    :
        Respondents.                :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

       Petitioner the Dash Group LLC (“Dash Group”) brought this action

in state court to challenge a restraining notice served by respondent

Edwyna W Brooks D/B/A EW Brooks Books LLC (“Brooks”) on respondent

JP Morgan Chase (“Chase”). Brooks served the restraining notice as

part   of   her   effort   to   collect    on   her     $300,000   judgment   (the

“Judgment”) awarded against Damon Dash (“Dash”) and Poppington LLC

(“Poppington”) in a related trademark and copyright infringement

action before     this Court.     See     Brooks   v.    Dash, 19-cv-1944 (the

“Underlying Action”). Defendants in the Underlying Action have since

secured a supersedeas bond in the amount of the Judgment. See 19-

cv-1944, Dkt. No. 111-1. A proposed stipulation, submitted along

with a copy of that bond, would require, among other things, that

Brooks “immediately vacate” all “restraining notices or levies”
       Case 1:20-cv-10671-JSR Document 46 Filed 02/12/21 Page 2 of 2



served in connection with the Judgment and “discontinue any pending

claims to enforce her Judgment.” See 19-cv-1944, Dkt. No. 111. Once

the Court receives and reviews the original bond, which counsel for

Dash and Poppington has represented is being mailed overnight to

Chambers, the Court will likely approve the bond and so-order the

stipulation.

      The bond and proposed stipulation in the Underlying Action will

likely resolve and/or moot many, if not all, of the outstanding

claims in this action. Accordingly, the initial pretrial conference

and   evidentiary   hearing   set   for   February   16,   2021   is   hereby

adjourned. In addition, although the Court had indicated that it

would resolve the motion to intervene of Dash and Poppington by no

later than today, the Court will reserve judgment on that motion

until after addressing the bond and the proposed stipulation.

      SO ORDERED.

Dated:     New York, NY
           February 12, 2021




                                    -2-
